Title: From George Washington to Christopher Ludwick, 25 July 1777
From: Washington, George
To: Ludwick, Christopher



Sir
Pompton Plains [N.J.] 25 July 1777.

I imagine you must be this time have a considerable parcel of hard Bread baked. I am moving towards Philadelphia with the Army, and should be glad to have it sent forward. You will therefore immediately upon the Receipt of this send all that is ready down to Coryells Ferry, except about two thousand Weight which is to be sent to the place called the White House, and there wait for the division of the Army which is with me. I expect to be in that Neighbourhood the Night after tomorrow if the Weather is fair—You will continue baking as fast as you can because two other divisions will pass thro’ Pitts Town and will want Bread. You are to hire Waggons to transport the Bread, and if they cannot be easily hired, they must be pressed. I desire you will inform me at what places you have erected public Ovens that I may know where to apply for Bread when wanted.
